DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.
Claims 1-4, 6-13, and 15-20 have been amended.  
Claims 1-20 are pending.

Response to Amendment
Amendments to Claims 1-4, 6-13, and 15-20 are acknowledged.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,922,646 “Humair”, in view of US Pat Pub No 2014/031048 “Murray”, and further in view of US Pat Pub No 2018/0075401 “Harsha”.

As per Claims 1, 10, and 19, Humair discloses a computing system, method, and non-transitory computer-readable medium comprising: 
a storage configured to store available storage capacity values for an object from a plurality of users (each fulfillment center is a user, see below), respectively, (Humair: Column 8, lines 63-67 and Column 9, lines 1-17, a fulfillment network topology server can retrieve data about a plurality of fulfillment centers (FC’s) and each of their capacities from the fulfillment center data store) wherein the plurality of available storage capacity values represent available space for the object at a plurality of storage areas of the plurality of users, respectively (Humair: Column 11, lines 44-67, inventory planning server receives a forecasted demand stream from a plurality of fulfillment centers (users), and Column 15, lines 16-36, receiving fulfillment center (users) current capacities (available storage capacity values) for an item, each of the plurality of users is a different location with a demand for the object, so each fulfillment center is a user and the current available capacity for each fulfillment center is received); and 
a processor configured to (Humair: Column 7, lines 28-40, the planning device can include any device with a hardware processor) 
predict, via execution of a machine learning model, a plurality of demand values for the object (Humair: Column 5, lines 16-36, A forecast model may be a machine learning model trained to receive a set of input values and generate a demand forecast based on the input values. The forecast may include an estimated demand quantity and a probability for the estimate. The forecast model may be trained using training data Column 5 lines 11-23, demand forecast system may identify one or more demand models included in the demand model data store and generate the demand scenario(s) based on the item data.  A demand scenario may include multiple demand streams for the item (the multiple demand streams that are calculated are a plurality of demand values for the object)),
determine a plurality of partial quantities of the object to be distributed among the plurality of users, simultaneously, based on the plurality of predicted demand values for the object of the plurality of users which are output from the machine learning model, and based on a balancing of fill levels of the object in the plurality of storage areas among the plurality of users by balancing at least one of under fulfillment and overfulfillment attributes of the plurality of storage areas of the plurality of users (Humair: Column 6, lines 24-32, network inventory planning server may estimate an inventory quantity to be distributed for each fulfillment distribution network node, a quantity is the total inventory available for all users/fulfillment centers, so the quantity for each fulfillment center is a partial quantity, the total quantity is being distributed at the same time (simultaneously), Column 11, lines 44-67, lines 1-15, inventory planning server receives a forecasted demand stream from a plurality of fulfillment centers, and Column 15, lines 16-55, receiving fulfillment center current capacities, the storage area for the object among the plurality of users is the capacity for the inventory at each fulfillment center.  A target inventory position for each fulfillment center is calculated solving a benefit maximization (balancing fill levels based on under fulfillment and overfulfillment attributes of the storage areas) problem for a time period using the transfer lead time, current capacity, available resources, aggregate incoming volume, or other detectable parameter of the fulfillment center.  Optimal inventory target at the fulfillment centers will remain constant over the time period.  The inventory target at the fulfillment centers may be generated by solving an expectation problem for the given demand stream that may consider: i) a level that provides a benefit to the fulfillment centers (ii) any reduction in the benefit due to overstocking; and (iii) any benefit from spillover demand that can be fulfilled in a timely manner from an upstream fulfillment center.  Determining how to distribute products at various fulfillment centers to solve a benefit maximization based on a plurality of factors including storage areas (capacity) of a plurality of facilities.  This benefit maximization for determining quantities based on capacity, available resources, incoming volume, and transfer lead times are all factors that contribute to states of under fulfillment and overfulfillment.  Thus, the maximization is teaching the balancing of fill levels), and 
output the determined partial quantities of the object for display (Humair: Column 26, lines 61-67 through Column 27, lines 1-15, generating an output indicating the result of the inventory quantity for each fulfillment, the total quantity is the amount of inventory available to go to all fulfillment centers, therefore a partial quantity is the amount indicated for each individual fulfillment center).  

Humair fails to disclose a computing system, method, and non-transitory computer-readable medium comprising: 
receive a quantity of the object to be distributed among the plurality of users,
predict a plurality of demand values for the object of the plurality of users, respectively, based on one or more of inventory data, previous allocations, and promotional offers of the plurality of users,
determine, via execution of a linear programming model, based on the plurality of predicted demand values as input into the linear programming model.

Murray teaches a computing system, method, and non-transitory computer-readable medium comprising: 
receive a quantity of the object to be distributed among the plurality of users (Murray: [0045], receiving operational constraints including inbound inventory and inventory holding constraints, such as a maximum inventory capacity constraint, each of the plurality of users is a different location with a demand for the object, so each fulfillment center is a user).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Humair to include a specific quantity of inventory as taught by Murray, with the distribution of inventory among a plurality of users as taught by Humair with the motivation of ensuring that the merchant purchases and warehouses just the right amount of inventory at the right time to satisfy demand, thus minimizing associated costs (Murray: [0004]).

Humair and Murray fail to disclose a computing system, method, and non-transitory computer-readable medium comprising: 
predict a plurality of demand values for the object of the plurality of users, respectively, based on one or more of inventory data, previous allocations, and promotional offers of the plurality of users,
determine, via execution of a linear programming model, based on the plurality of predicted demand values as input into the linear programming model.

Harsha teaches a computing system, method, and non-transitory computer-readable medium comprising: 
predict a plurality of demand values for the object of the plurality of users, respectively, based on one or more of inventory data, previous allocations, and promotional offers of the plurality of users (Harsha: [0019] a data repository configured to store historical data from one or more products including key performance indicators (KPI’s) as well as other relevant factors such as promotional information (promotional offers), sell through percentage, sell through rate, percentage sold over total inventory (previous allocation), etc.  These factors are collectively referred to as transaction log data (TLOG), [0031], an omnichannel nominal demand prediction model to determine a theoretical life cycle demand for the product based on the historical data of the one or more similarly situated products or prior versions of the product, collectively referred to herein as a related product, from the data store 114. The prediction model may be based on nominal demand for the related product for different combinations of channels and zones over time (e.g., life cycle demand for the related product).).
determine, via execution of a linear programming model, based on the plurality of predicted demand values as input into the linear programming model (Harsha: [0035]-[0036] optimization software packages used to perform demand calculations using linear programming).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Humair and Murray to include linear programming to predict demand values as taught by Harsha, with the distribution of inventory among a plurality of users as taught by Humair and Murray with the motivation of calculating an allocation for the target commodity product based on the omnichannel nominal prediction model to prevent a worst case scenario (Harsha: [0003]).

As per Claims 2, 11, and 20, Humair fails to disclose a computing system, method, and non-transitory computer-readable medium, wherein the linear programming model simultaneously optimizes the plurality of partial quantities of the object to be distributed to the plurality of users, respectively, based on the plurality of predicted demand values for the object and the plurality of available storage capacity values for the object.  

Murray teaches a computing system, method, and non-transitory computer-readable medium, wherein the linear programming model simultaneously optimizes the plurality of partial quantities of the object to be distributed to the plurality of users, respectively, based on the plurality of predicted demand values for the object and the plurality of available storage capacity values for the object (Murray: [0057]-[0058]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Humair to include an optimizing partial quantities of an inventory object as taught by Murray, with the distribution of inventory among a plurality of users as taught by Humair with the motivation of ensuring that the merchant purchases and stocks just the right amount of inventory at the right time to satisfy demand, thus minimizing associated costs (Murray: [0004]).

As per Claims 3 and 12, Humair fails to disclose a computing system and method, wherein the linear programming model comprises an objective function that is based on a plurality of attributes including each of excess storage capacity, fill level balancing, overfulfill balancing, and unfulfilled balancing.  

Murray teaches a computing system and method, wherein the linear programming model comprises an objective function that is based on a plurality of attributes including each of excess storage capacity, fill level balancing, overfulfill balancing, and unfulfilled balancing (Murray: [0057]-[0058]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Humair to include a optimizing partial quantities of an inventory object based on storage capacity and fill rates as taught by Murray, with the distribution of inventory among a plurality of users as taught by Humair with the motivation of ensuring that the merchant purchases and stocks just the right amount of inventory at the right time to satisfy demand, thus minimizing associated costs (Murray: [0004]).

As per Claims 4 and 16, Humair discloses a computing system and method, wherein the processor is configured to determine a partial quantity for a user from among the partial quantities based on weights provided by the user, which are applied to a predicted demand value for the user and an available storage capacity value the user when executing the linear programming model (Humair: Column 5, lines 16-36).  

As per Claims 5 and 14, Humair discloses a computing system and method, wherein the processor is configured to input a current fill level, open orders, and previous quantities of the object allocated to a user from among the plurality of users into the machine learning model when predicting the plurality of demand values (Humair: Column 5, lines 16-36).  

As per Claims 6 and 15, Humair discloses a computing system and method, wherein the processor is further configured to receive inputs describing sizes of the plurality of storage areas for the object from the plurality of users, and determine the plurality of available storage capacity values for the object of the plurality of users based on the inputs describing the sizes of the plurality of available storage areas (Humair: Column 2, lines 27-41).  

As per Claims 7 and 16, Humair discloses a computing system and method, wherein the inputs comprise sizes representing total capacities of the plurality of storage areas (Humair: Column 2, lines 27-41).  

As per Claims 8 and 17, Humair fails to disclose a computing system and method, wherein the processor is further configured to determine the partial quantities of the object to be distributed among the plurality of users based on balanced overfulfill capacity fill values among each of the plurality of users.  

Murray teaches a computing system and method, wherein the processor is further configured to determine the partial quantities of the object to be distributed among the plurality of users based on balanced overfulfill capacity fill values among each of the plurality of users (Murray: [0057]-[0058]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Humair to include a optimizing partial quantities of an inventory object based on storage capacity and fill rates as taught by Murray, with the distribution of inventory among a plurality of users as taught by Humair with the motivation of ensuring that the merchant purchases and stocks just the right amount of inventory at the right time to satisfy demand, thus minimizing associated costs (Murray: [0004]).

As per Claims 9, and 18, Humair fails to disclose a computing system and method, wherein the processor is further configured to determine the partial quantities of the object to be distributed among the plurality of users based on balanced unfulfilled capacity fill values among each of the plurality of users.

Murray teaches a computing system and method, wherein the processor is further configured to determine the partial quantities of the object to be distributed among the plurality of users based on balanced unfulfilled capacity fill values among each of the plurality of users (Murray: [0057]-[0058]).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Humair to include a optimizing partial quantities of an inventory object based on storage capacity and fill rates as taught by Murray, with the distribution of inventory among a plurality of users as taught by Humair with the motivation of ensuring that the merchant purchases and stocks just the right amount of inventory at the right time to satisfy demand, thus minimizing associated costs (Murray: [0004]).


Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.

Applicant argues that Humair, Murray, and Harsha fail to teach or disclose “determining, via execution of a linear programming model, a plurality of partial quantities of the object to be distributed among the plurality of users, simultaneously, based on the plurality of predicted demand values for the object of the plurality of users which are output from the machine learning model and input into the linear programming model and based on a balancing of fill levels of the object in the plurality of storage areas for the object among the plurality of users by balancing at least one of under fulfillment and overfulfillment attributes of the plurality of storage areas of the plurality of users,” as recited by amended claim 1 and similarly recited by claims 10 and 19.
Humair teaches a network inventory planning server may estimate an inventory quantity for each fulfillment distribution network node, a quantity is the total inventory available for all users/fulfillment centers (Humair: Column 6, lines 24-32), so the quantity for each fulfillment center is a partial quantity to be distributed among a plurality of users (fulfillment distribution network nodes).  Humair further discloses that an inventory planning server receives a forecasted demand stream from a plurality of fulfillment centers (Humair: Column 11, lines 44-67, lines 1-15).  These are predicted demand values for the object of the plurality of users.  Additionally, Humair discloses, receiving fulfillment center current capacities, the storage area for the object among the plurality of users is the capacity for the inventory at each fulfillment center.  A target inventory position for each fulfillment center is calculated solving a benefit maximization problem for a time period using the transfer lead time, current capacity, available resources, aggregate incoming volume, or other detectable parameter of the fulfillment center.  Optimal inventory target at the fulfillment centers will remain constant over the time period.  The inventory target at the fulfillment centers may be generated by solving an expectation problem for the given demand stream that may consider: i) a level that provides a benefit to the fulfillment centers (ii) any reduction in the benefit due to overstocking; and (iii) any benefit from spillover demand that can be fulfilled in a timely manner from an upstream fulfillment center.  (Humair: Column 15, lines 16-55).  As such Humair discloses balancing of fill levels of the object in the plurality of storage areas for the object among the plurality of users by balancing at least one of under fulfillment and overfulfillment attributes of the plurality of storage areas of the plurality of users.

Harsha teaches a number of possible allocation decision vector for the inventory to be allocated and the number of store locations in an omnichannel distribution system with cross-channel fulfillment.  Linear programming is used to calculate the inventory allocation to the locations (Harsha: [0035]-[0036]).  Humair further discloses a forecast model that may be a machine learning model trained to receive a set of input values and generate a demand forecast based on the input values. The forecast may include an estimated demand quantity and a probability for the estimate. The forecast model may be trained using training data (Humair: Column 5, lines 16-36).  When the machine learning forecasted demand values as taught by Humair are used as the demand input for the linear programming to calculate inventory location allocation as taught by Harsha, the combination of Humair and Harsha teach the claim features of “determining, via execution of a linear programming model, a plurality of partial quantities of the object to be distributed among the plurality of users, simultaneously, based on the plurality of predicted demand values for the object of the plurality of users which are output from the machine learning model and input into the linear programming model”.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687